OPINION ON PETITION TO REHEAR
PARROTT, Presiding Judge.
Appellant has filed a petition to rehear, charging that the Court’s opinion incorrectly stated the facts and misapprehends the law in Tennessee.
The opinion states: “Thornburg had remarked to his sister that Lindsey would own the account on his death.” Appellant correctly asserts that this statement is erroneous. More accurately, Thornburg remarked to his sister that Lindsey would own a different account, the corpus of which later formed the res of the contested account.
We find that appellant’s other contentions are without merit and that the misstatement of facts has no material effect on the outsome of this case.
We, therefore, deny appellant’s motion to rehear.
GODDARD and FRANKS, JJ., concur.